Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,465,342 for reasoning set forth in the previous office action. 
 
                                                   Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one retaining element in claim 7.

The retaining element invokes the provisions of 35 U.S.C. 112, 6th paragraph  and has been interpreted to be at least one protrusion and at least one recess into which the protrusion is received as set forth in [0010] OR tab portions 178a/178ba as set forth in [0051] or any art recognized equivalent [storage] retaining structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 



                                                                 Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
Claims 1-4 and 6-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karusalmi (W02007/063183).

	Karusalmi provides a metering rod holder assembly for supporting an associated metering rod in compressive engagement with an associated surface from which a fluid is to be metered, the assembly comprising a base member or holder (12) having an inner channel (14) opening to a first face thereof and having a base wall and first and second side walls spaced about a central plane of the inner channel, at least one of the side walls having a flank or lateral surface (see inner surface, left outer area of element 38; see Fig. 2) extending at a non-zero angle relative to the central plane; and a rod bed insert (16) capable of at least partially being received in a first position in the inner channel of the base member in spaced relation (see area 36) to the base wall of the inner channel, the rod bed insert having a metering rod slot for receiving the associated metering rod (28), and further including a flank engaging surface (area left of 40 of Fig. 2) thereof engaged with the flank surface (see inner surface, left outer area of element 38; see Fig. 2), the rod bed insert movable into position (i.e., first position) within the inner channel.  Karusalmi is silent concerning the rod bed insert movable from the first position to a second position within the channel during use with the associated metering rod received in the metering rod slot wherein the rod bed insert is closer to the base wall of the inner channel when in the st ¶; pg. 12, 1-2¶) wherein when with applied pressure of the assembly against the associated surface having fluid metered therefrom would provide for change in positioning of the rod bed insert with wear and tear so as to enable with increased pressure over time as well as with rod wear, the rod bed insert would be closer to the base wall of the channel or the second position.  Thus, it would have been obvious to one of ordinary skill in the art that the Karusalmi flexible rod bed insert would be capable of movable from a first position to a second position within the channel during use with the associated metering rod received in the metering rod slot wherein the rod bed insert is closer to the base wall of the inner channel when in the second position than when in the first position due to rod bed insert wear and tear over an extended period of time.  
With respect to claim 2, the teachings of Karusalmi have been mentioned above. Karusalmi does not expressly set forth configuring of the side walls of the inner channel of the base member to a taper fit manner such that as the rod urges the rod bed insert deeper into the inner channel, the walls of the base member clamp the rod bed insert into the inner channel. However, Karusalmi does provide for a base member or holder (12) having an inner channel opening to a first face thereof and having a base wall and first and second side walls spaced about a central plane of the inner channel, at least one of the side walls having a flank or lateral surface (see inner surface, left outer area of element 38; see Fig. 2) extending at a non-zero angle relative to the central plane and Karusalmi provides for a lower tapering sidewall which ends in area (20; see Fig. 2). This configuration along with insertion of the rod and insert into the base member or holder (12) construction would allow for a taper or tight fit of the insert into the inner 
With respect to claim 3, the rod bed insert (16) appears to be of a tight fit when received in the inner channel, the first and second side walls of the insert having a mating shape to the first and second side walls of the inner channel (see Figs. 3 and 4) and at least one locking detent (40) defining a tab which locks into place with locking teeth (38; see page 11, last ¶), the tab would be closer to base wall of the channel when the metering rod is pressed into the second position in engagement with tight fit of metering rod (28) used in association with the assembly pressed up against a work surface.
With respect to claim 4, it would appear from the top of Fig. 3 that there would be a relieved flank region or space under the area (26).  In this space, the rod bed insert (16) is spaced apart from the flank surface and at least at a portion of the base member at a corner.
With respect to claim 6, although a pressure hose is not used, a lubricating water hose (58) is used in groove (32; see pgs. 19 and 20). The inclusion of this would facilitate urging the rod bed insert outwardly from the channel.
With respect to claims 7 and 8, the rod bed insert (16) includes at least one retaining element including at least one locking detent (40) defining a tab which locks into place with locking teeth (38; see page 11, last ¶).  There are upper and lower locking detents (40) which coact with plural locking teeth (38). 
With respect to claim 9, at least one of the base member or the rod bed insert is comprised of resilient material (pg. 6, lines 24-33).
With respect to claim 10, the flank engaging surface (area left of 40 of Fig. 2) of the insert appears to be a portion of a jaw extending from a main body portion of the rod bed 
With respect to claim 11, Karusalmi provides a rod bed insert comprising a metering rod slot or groove (18) in a longitudinal direction for receiving an associated metering rod (28), and a flank engaging surface (area left of 40 of Fig. 2) for intended use of engaging a corresponding flank surface of an associated base member of a metering rod holder assembly, the rod bed insert movable into position (i.e., first position) within an inner channel of the associated base member of the metering rod holder assembly.  The rod bed insert includes at least one locking detent (40) defining a tab which locks into place with locking teeth (38; see page 11, last paragraph), the tab would be closer to base wall of the channel when the metering rod is pressed into the second position in engagement with tight fit of metering rod (28) used in association with the assembly pressed up against a work surface. Karusalmi is silent concerning the rod bed insert movable from a first position to a second position within the channel during use with the associated metering rod received in the metering rod slot wherein the rod bed insert is closer to the base wall of the inner channel when in the second position than when in the first position.  However, it would appear that the Karusalmi rod bed insert is made from flexible material and includes at least one or more grooves (pg. 4, last ¶; pg. 5, 1st ¶, 4th¶; pg. 12, 1-2¶) wherein when with applied pressure of the assembly and its associated parts against an associated surface to have fluid metered therefrom, would provide for change in positioning of the rod bed insert with wear and tear so as to enable with increased pressure over time as well as with rod wear, the rod bed insert would be closer to the base wall of the channel or the second position.  Thus, it would have been obvious to one of ordinary skill in the art that the Karusalmi flexible rod bed insert would be capable of movable from a first position to a second position within the channel during use 
With respect to claim 12, there would appear to be from the top of Fig. 3, a relieved flank region or space under the area (26).  
With respect to claim 13, there would appear to be from the top of Fig. 3, a relieved flank region or space under the area (26) that would extend around the corner toward the base.  


Claims 1-4 and 6-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lintula et al (W02010/142513).

Lintula provides a metering rod holder assembly for supporting an associated metering rod in compressive engagement with an associated surface from which a fluid is to be metered, the assembly comprising: a base member or holder (23) having an inner channel (28) opening to a first face thereof and having a base wall and first and second side walls spaced about a central plane of the inner channel, at least one of the side walls having a flank or lateral surface (see inner surface, below element 211; see Fig. 1) extending at a non-zero angle relative to the central plane; and a rod bed insert (3) capable of at least partially being received in a first position in the inner channel of the base member in spaced relation to the base wall of the inner channel, the rod bed insert having a metering rod slot for receiving the associated metering rod (4), and further including a flank engaging surface (area 311 of Fig. 2) thereof engaged with the at least one flank surface (see inner surface, below element 211; see Fig. 1), the rod bed insert (3) movable into position (i.e., first position) within the inner channel.  Lintula is silent concerning the rod bed insert movable from the first position to a second position within the channel during use with the associated metering rod received in the metering rod slot wherein the rod bed insert st¶ ) against the associated surface having fluid metered therefrom would provide for change in positioning of the rod bed insert with wear and tear so as to enable with increased pressure over time as well as with rod wear, the rod bed insert would be closer to the base wall of the channel or the second position.  Thus, it would have been obvious to one of ordinary skill in the art that the Lintula flexible rod bed insert would be capable of movable from a first position to a second position within the channel during use with the associated metering rod received in the metering rod slot wherein the rod bed insert is closer to the base wall of the inner channel when in the second position than when in the first position due to rod bed insert wear and tear over an extended period of time.  
With respect to claim 2, the teachings of Lintula have been mentioned above. Lintula does not expressly set forth configuring of the side walls of the inner channel of the base member to a taper fit manner such that as the rod urges the rod bed insert deeper into the inner channel, the walls of the base member clamp the rod bed insert into the inner channel. However, Lintula does provide for a base member or holder (23) having an inner channel opening to a first face thereof and having a base wall and first and second side walls spaced about a central plane of the inner channel, at least one of the side walls having a flank or lateral surface (see inner surface, below element 211; see Fig. 1) extending at a non-zero angle relative to the central plane and Lintula provides for a lower tapering sidewall which ends in area (221; see Fig. 1). This configuration along with insertion of the rod and insert into the base member or holder (23) construction would allow for a taper or tight fit of the insert into the inner channel when the rod 
With respect to claim 3, the rod bed insert (3) appears to be of a tight fit when received in the inner channel, the first and second side walls of the insert having a mating shape to the first and second side walls of the inner channel (28; see Figs. 2) and at least one locking detent (not numbered; note same construction as prior art to Karusalmi) defining a tab which locks into place with locking teeth (not numbered), the tab would be closer to base wall of the channel when the metering rod is pressed into the second position in engagement with tight fit of metering rod (4) used in association with the assembly pressed up against a work surface.
With respect to claim 4, it would appear from the top of Fig. 1 that there would be a relieved flank region or space between upper part (21) and rear of rod bed insert (3).  In this space, the rod bed insert (3) is spaced apart from the flank at least at a portion of the base member at a corner.
With respect to claim 6, although a pressure hose (8; see Fig. 1) is used, it is not placed between the base wall and rod bed insert. However, inclusion of hosing at this position in the metering rod holder assembly to further facilitate urging the rod bed insert outwardly from the channel would be within the purview of one skilled in the art.
With respect to claims 7 and 8, the rod bed insert (3) includes at least one retaining element including at least one locking detent defining a tab which locks into place with locking teeth.  There are upper and lower locking detents which coact with plural locking teeth (see Fig. 1). 
With respect to claim 9, at least one of the base member or the rod bed insert is comprised of suitable material (see page 4 as noted above). 

With respect to claim 11, Lintula provides a rod bed insert (3) comprising a metering rod slot or groove (34) in the longitudinal direction for receiving an associated metering rod (4), and includes a flank engaging surface (area 311 of Fig. 2) for intended use of engaging a corresponding flank surface of an associated base, the rod bed insert (3) movable into position (i.e., first position) within an inner channel of the associated base member of the metering rod holder assembly.  The rod bed insert (3) would also include at least one locking detent defining a tab which locks into place with locking teeth, the tab would be closer to base wall of the channel when the metering rod is pressed into the second position in engagement with tight fit of metering rod (4) used in association with the assembly pressed up against a work surface.  Lintula is silent concerning the rod bed insert movable from a first position to a second position within the channel during use with the associated metering rod received in the metering rod slot wherein the rod bed insert is closer to the base wall of the inner channel when in the second position than when in the first position.  However, it would appear that the Lintula rod bed insert is made from flexible material, includes at least one groove (35); and is self-adjusting (pg. 4, 3rd ¶; pg. 10, last¶) wherein when with applied pressure of the assembly (pg. 11, 1st¶ ) against the associated surface having fluid metered therefrom would provide for change in positioning of the rod bed insert with wear and tear so as to enable with increased pressure over time as well as with rod wear, the rod bed insert would be closer to the base wall of the channel or the second position.  Thus, it would have been obvious to one of ordinary skill in the art that the Lintula 
With respect to claim 12, there would appear to be from the top of Fig. 2, a relieved flank region or space interiorly under area (21).  
With respect to claim 13, the rod bed insert (3) is spaced apart from the top of Fig. 2, the relieved flank region or space would extend around the corner toward the base.  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable because the prior art while setting forth a metering rod holder assembly comprising the combined features of a base member or holder having an inner channel opening to a first face thereof and having a base wall and first and second side walls spaced about a central plane of the inner channel, at least one of the side walls having a flank or lateral surface extending at a non-zero angle relative to the central plane; and a rod bed insert capable of at least partially being received in a first position in the inner channel of the base member in spaced relation to the base wall of the inner channel, the rod bed insert having a 

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.
Applicant contends that all obviousness rejections based on the teachings of Karusalmi or Lintula should be withdrawn because Karusalmi nor Lintula teaches or suggests the rod bed insert at least partially received in the channel of the base member in a first position in spaced relation to the base wall of the channel.
In response, all obviousness rejections based on the teachings of Karusalmi or Lintula have been maintained because both patents minimally recognize that the insert would be flexible being made from flexible materials, the insert would be user inserted into position and thus would define a first position.  Karusalmi provides for spacing between the insert and the base member at area (36; see Fig. 3) while Lintula provides for spacing between the insert and the 
Applicant contends that all obviousness rejections based on the teachings of Karusalmi or Lintula should be withdrawn because both Karusalmi and Lintula only disclose fully seated rod bed inserts that are engaged with the base wall of the channel, movement to a second position in the manner set forth in claim 1 is not possible for the Karusalmi or Lintula rod bed inserts. In other words, the rod bed inserts of Karusalmi and Lintula abut the base wall of the channel such that it would defy logic to assert that the rod bed inserts of Karusalmi or Lintula could be moved to a second position wherein the rod bed insert is closer to the base wall of the channel when in the second position than when in the first position.
As mentioned in the response above, all obviousness rejections based on the teachings of Karusalmi or Lintula have been maintained because both patents minimally recognize that the insert would be flexible being made from flexible materials, the insert would be user inserted into position and thus would define a first position.  The second positioning of the insert in both instances would result from wear and tear of the insert with the metering rod pressing thereon.  The insert would self-adjust, give way, or even flatten to some degree resulting in a second position. One of ordinary skill in the art would readily appreciate the spacing being minimized or reduced at area 36 of Karusalmi or the spacing at area 35 of Lintula over an extended period of time.  It would appear logically acceptable that the flexible insert would wear over time with the 
Applicant contends that the instantly claimed invention (clm 4) recites at least one of the flank surface of the base member or the flank engaging surface of the rod bed insert includes a relieved flank region. In contrast, the area under 26 in FIG 3 of Karusalmi, identified in the Office Action as a relieved flank region, is not associated with the identified flank surface of Karusalmi. As such, Karusalmi fails to teach or suggest all of the structural features of claim 4.
In response, it would appear from the top of Fig. 3 of Karusalmi that there would be a relieved flank region of the base member which would extend from the space under the area (26) toward at least at a portion of the base member at a corner.   This would also apply to the teachings of Lintula.  Thus, all obviousness rejections based on the teachings of Karusalmi or Lintula have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner
Art Unit 1717                                                                                                                                                                                                        
le
2/16/2021